By the Court, Sawyer, C. J., on petition for rehearing:
"We overlooked the statement of one ground of error in consequence of its not being stated in immediate connection with the-others, where they were collected together and numbered. But the difficulty is, there was. no objection or exception to the admission of the evidence. There was, however, no error in admitting the evidence complained of. It not appearing that the land itself had been cultivated, for the purpose of showing that staple crops could be annually raised upon it, notwithstanding the fact that it was sometimes overflowed, it was shown that other lands in the neighborhood, similarly situated, but still lower and subject to be more deeply overflowed, and therefore less fit for cultivation, produced staple crops. This was proper. If other lands of the same kind in the same locality proved to be in the same or worse condition with reference to the annual overflows, produce staple crops, this tends to prove that the land in question would do the same; and in the absence of actual experiment upon the land itself, is the only reasonably certain evidence of the fact. It is certainly better than mere opinion. We see nothing else in the petition requiring further consideration.
Rehearing denied.